NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           LACHELLE J., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, A.M., Appellee.

                             No. 1 CA-JV 19-0143
                               FILED 1-9-2020


           Appeal from the Superior Court in Maricopa County
                             No. JD19932
               The Honorable Randall H. Warner, Judge

                                  AFFIRMED


                                   COUNSEL

David W. Bell Attorney at Law, Mesa
By David W. Bell
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Doriane Zwillinger
Counsel for Appellee DCS
                        LACHELLE J. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Maurice Portley1 joined.


W E I N Z W E I G, Judge:

¶1           Lachelle J. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to A.M. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother is the biological parent of ten children, including
A.M., who was born in October 2015. The juvenile court has previously
severed Mother’s parental rights to several of the children on grounds of
chronic substance abuse. This appeal concerns only her parental rights to
A.M., the eighth child.2

¶3            Mother has a prolonged history of substance abuse and
relapse. She has abused methamphetamine for fifteen years with brief
periods of sobriety. The Arizona Department of Child Safety (“DCS”) first
encountered Mother in October 2010, after her fifth child tested positive for
methamphetamine at birth. DCS removed all five children from Mother at
the time and petitioned the juvenile court to find them dependent. A sixth
child was born in the interim. The proceedings were dismissed in July 2012
and the children returned to Mother who, relapsed the next month. She
was also arrested and convicted for hiding drug paraphernalia.

¶4           Between 2013 and 2016, Mother had three more children,
including A.M. in October 2015. During that period, DCS filed two more
dependency petitions against Mother on substance abuse grounds,
including a February 2016 petition to adjudicate A.M. dependent.



1  The Honorable Maurice Portley, Retired Judge of the Court of Appeals,
Division One, has been authorized to sit in this matter pursuant to Article
6, Section 3, of the Arizona Constitution.

2 The juvenile court has terminated the parental rights of A.M.’s
incarcerated father. He is not part of this appeal.


                                     2
                        LACHELLE J. v. DCS, et al.
                          Decision of the Court

¶5            From 2010 to 2016, Mother received a litany of rehabilitative
services from DCS, including referrals to substance abuse treatment
programs, substance abuse after-care programs, in-home safety monitors,
individual counseling, urinalysis testing, hair-follicle testing, parent-aide
services and supervised visitation.

¶6            Despite the treatment and counseling, Mother ultimately
relapsed on methamphetamine in 2013, 2014, 2015, 2016, 2017 and 2018. She
told one counselor about her sudden urges to “use again” and admitted to
“us[ing] every day when she was using.” Beyond that, the record indicates
that Mother was arrested, convicted and served jail time for drug-related
offenses in 2012 and 2013. A 2017 forgery offense is pending. The record
also shows that Mother tends to enter abusive relationships, including with
A.M.’s father, has endured periods of homelessness and does not send her
children to school.

¶7            Against that backdrop, DCS concluded that Mother was
incapable “of parenting [A.M.] without intervention supports” and any
reunification efforts were “futile.” DCS moved to terminate Mother’s
parental rights to A.M. on grounds of chronic substance abuse in November
2018.

¶8              The severance hearing took place in April 2019. The court
heard from four witnesses, including Mother and her assigned DCS case
manager.        The record showed that Mother tested positive for
methamphetamine in January, July and August 2018; failed to take drug
tests in September, October and November 2018; and submitted diluted
drug tests in January and March 2019. Yet, Mother still insisted she had
been drug-free since August 2018, but even if true, the DCS case manager
testified that “five months [sobriety] is not enough time” for Mother to have
remedied her substance abuse issues. The case manager also testified that
Mother had “demonstrated a pattern, of doing what needs to be done to get
the children back in her care and custody, and then has relapsed on
methamphetamine.”

¶9            The court found that DCS had proven the statutory ground
of chronic substance abuse by clear and convincing evidence and that
termination was in the best interests of A.M. Mother timely appealed the
termination order and we have jurisdiction pursuant to A.R.S. §§ 8-235(A),
12-120.21(A)(1), -2101(A)(1), and Arizona Rule of Procedure for Juvenile
Court 103(A).




                                     3
                         LACHELLE J. v. DCS, et al.
                           Decision of the Court

                               DISCUSSION

¶10            To terminate Mother’s parental rights, the juvenile court must
find that clear and convincing evidence supports at least one statutory
ground under A.R.S. § 8-533(B), and that termination is in the child’s best
interests by a preponderance of the evidence. Jeffrey P. v. Dep’t of Child
Safety, 239 Ariz. 212, 213, ¶ 5 (App. 2016). We accept the court’s factual
findings unless no reasonable evidence supports them and will affirm a
termination order unless it is clearly erroneous. Jesus M. v. Ariz. Dep’t of
Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002).

¶11           Mother contests the statutory ground of chronic substance
abuse, which requires proof that (1) she has a “history of chronic abuse of
dangerous drugs [or] controlled substances,” that (2) makes her “unable to
discharge parental responsibilities,” and (3) “there are reasonable grounds
to believe that the condition will continue for a prolonged indeterminate
period.” A.R.S. § 8-533(B)(3). “Chronic substance abuse is long-lasting but
not necessarily constant substance abuse.” Jennifer S. v. Dep’t of Child Safety,
240 Ariz. 282, 287, ¶ 17 (App. 2016).

¶12            Mother argues the juvenile court received insufficient
evidence that she is either unable to discharge her parental responsibilities
or that reasonable grounds exist to believe her substance abuse “will
continue for a prolonged and indeterminate period.” Mother contends she
“is in a different place,” having remained sober for five months, obtained
stable housing, found a support group and discovered her “trigger” for
substance abuse during counseling.

¶13           We affirm because the record contains ample evidence to
support the juvenile court’s decision.               Mother has abused
methamphetamine since childhood and served jail-time for drug-related
offenses. She has not shaken her addiction despite frequent attempts, good
intentions and brief periods of sobriety —even when her parenting future
was on the line. Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 379, ¶
29 (App. 2010) (parent had not overcome dependence on drugs where his
abuse continued “despite knowing the loss of his children was imminent.”).
Based on this extensive history of substance abuse, the court reasonably
found that Mother is “highly likely to relapse and, for that reason, finds she
is unable to discharge parental responsibilities.” Although we commend
Mother’s recent efforts, they do not negate her long history of substance
abuse and relapse. Raymond F., 224 Ariz. at 379, ¶ 29 (parent’s “temporary
abstinence from drugs and alcohol does not outweigh [a] significant history
of abuse or [a] consistent inability to abstain.”). And A.M.’s “interest in


                                       4
                     LACHELLE J. v. DCS, et al.
                       Decision of the Court

permanency must prevail over [Mother’s] uncertain battle with drugs.”
Jennifer S., 240 Ariz. at 287, ¶ 17.

                            CONCLUSION

¶14         We affirm the superior court’s termination order.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      5